Citation Nr: 1033174	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased, initial (compensable) rating for 
hypertension, secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional Office 
(RO).  A hearing at the RO before the undersigned was conducted 
in February 2009.

The Board remanded the claim in April 2009 for further 
development and consideration. 


FINDING OF FACT

The Veteran's hypertension is well controlled with medication, 
and is not productive of diastolic pressure of predominantly 100 
or more, or systolic pressure of predominantly 160 or more.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension 
have not been met at any time during the appeal period.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 4.1, 4.14, 4.104, Diagnostic Code 7101 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial 
claim for service connection was granted in the rating decision 
on appeal, and the appellant disagrees with the evaluation 
assigned.

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In such a case, the appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
As the appellant has not alleged any prejudice, that burden has 
not been met.

Accordingly, the appellant is not prejudiced by a decision on the 
appeal, regardless of the timing or content of the notice 
provided by the RO.

II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  When making determinations 
concerning the appropriate rating to be assigned, VA must take 
into account the Veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of service-
connected disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with the 
clinical evidence in conjunction with the appropriate rating 
criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate the Veteran for times since filing 
the claim when the disabilities may have been more severe than at 
other times during the course of the appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Veteran seeks an initial compensable rating for his service-
connected hypertension disability, which is evaluated under the 
provisions of Diagnostic Code 7101 since service connection was 
established.  38 C.F.R. § 4.114.

Under the provisions of Diagnostic Code 7101, a 10 percent rating 
is warranted when the diastolic pressure is predominantly 100 or 
more, or systolic pressure is predominantly 160 or more, or for 
an individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  38 
C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating 
contemplates diastolic pressure of predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  A 40 percent rating 
is assigned when the diastolic pressure is predominantly 120 or 
more.  The highest rating of 60 percent rating is warranted when 
the diastolic pressure is predominantly 130 or more.  

The Veteran has a confirmed diagnosis of hypertension and must 
take medication for the condition.  However, there is no evidence 
of diastolic pressure of predominantly 100 or more, a history of 
diastolic pressure of predominantly 100 or more, or systolic 
pressure of 160 or more; as there are no such blood pressure 
readings contained in the Veteran's claims file.  

The February 2004 VA audiological examination report noted that 
the Veteran's hypertension, secondary to his service-connected 
diabetes mellitus, is a major problem which includes 
hyperlipidemia.  A VA examination was conducted in June 2009 to 
determine the severity of his hypertension in light of this 
finding.  The examiner stated that the Veteran's hypertension was 
well controlled with medication, and there was no evidence of end 
organ damage.  

Accordingly, an initial compensable rating for hypertension is 
not warranted for any time during the appeal period.  Id.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disorder but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to the service-
connected disability, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.

At no time during the pendency of this claim, has the disability 
been more or less disabling than as currently rated.  The 
preponderance of the evidence is against the claim; there is no 
doubt to be resolved; and an increased rating is not warranted.  


ORDER

An initial compensable rating for hypertension is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


